Honorable Judson Balch
county Attorney
Baylor County
Seymour, Texas

Dear Sir:                      Opinion No. O-3665
                               Ret Does the Commissioners' Court
                                    have the authority to order an
                                    election in Baylor County to
                                    vote bonds to acquire lands and
                                    provide neaassary improvements
                                    for.an aviation trsinifig school
                                    and lease the same to a private
                                    concen for operations?

           Your telegram of August 8, 1941, requesting BR opinion of
this department upon the above stated question has been reaeived.

           Section 1 of Article 1269h, as amended by the 47th Legisla-
ture, 1941, reads 8s follows:

          '"Seotion1. A - That the governing body of any
     incorporated city in this State may receive through
     gift or dedication,,and is hereby empowered to acquire,
     by purchase without condemnation or by purchase through
     condemnation proceedings, and thereafter maizztainand
     operate as an airport, or lease, or sell, to the Federal
     Government, tracts of land either within or without the
     corporate limits of such city and within the county in
     which such oity is situated, and the Commissioners'
     Court of any county may likewise acquire, maintain and
     operate for like purpose tracts of land within the limits
     of the courty.

            "3 - That the governicg body of any incorporated
      city in this State may receive through gift or dedioa-
      tion.  and is heroby empowered to eoqulrs by purchase
      without condemnation, and thereafter maintain end operate
      as an airport. or lease, or sell.to the Federal Govern-
      ment, tracts of land without ti:eoounty in which such
      city is situated, provided said tracts are not within
      five (5) miles of another incorporated city that has a
      population of more than fifteen hundred (1500) people,
      according to the last preceding Federal Censusa
Honorable Judson Salah, page 2                     O-3865




          ”c - That the governing body of any incorporated
     city in this State may, and is hereby empowered, to
     acquire through oondamnation proceedings, tracts of land
     located without the county in which said city is looated,
     provided said tracts of land are within six (6) miles of
     the county boundary of the county in which said city is
     looated, end ere not within five (5) miles of another
     incorporated city having a population in excess of fifteen
     hundred (1500) people, acoording to the lest preceding
     Federal Census; end that said city may thereafter maintain
     end operate es en eirport.,or lease, or sell, said tracts
     to the Federal Government; provided, however, that the grant
     herein made to acquire land through condemnation proceedings,
     mithout the county in which said city is located, shell
     expire on December 51, 1942, but that tracts of lend acquired
     prior to that date, end under authority of this Act, may
     continue to be opereted, leased, or sold, as provided in
     this Act.

          I'
           D - In eddition to the power herein granted, the
     Commissioners' Courts of the several counties of this
     State are hereby authorized to lease any airport that
     may be aoquired by the eounty, es herein provided to
     any incorporated city or municipality within suoh county,
     or to the Federal Government, for the purpose of maintaining
     and operating en airport; and provided further that any
     incorporated city having acquired land for an eirport, or
     en airport, under the authority of this Act, shell have the
     right to lease said land or said airport to the county in
     which said incorporated city is located.

          "E - In e addition to the power which it may now
     have, the governing body of an incorporeted city shell
     have the power to sell, convey, or lease, sll or any
     portions of any airports heretofore sstahlished or that
     mey be hereefter established, or eny lend acquired under
     the provisions of this Act, to the United States of
     America for any purpose deemed by the Government of the
     United States necessary for National Dsfensa, or for air
     mail purposes, or any other public purpose, or to the
     State of Texas, or any branch of the State Government,
     or to any other person, firm, or corporation, to carry
     out any purpose necessary or incidental to National
     Defense or training incidental thereto; end that suoh
     governing body shall provide rules and regulations for
     the proper use of eny such airports in connection with
     the purposes stated herein."

            Section   2   of   Article   1269h, Vernon's Annotated Civil Statutss,
provides:
Honorable Judson E&oh, pege 3             O-3666




          "For the purpose of condemning or purchasing either
     o,rboth lends to be used and,maintained es provided in
     S,eotion1 hereof, end imprwing end equipping the same
     for suoh use, the governing body of any city or the Com-
     missioners' Court of any oounty, felling within the
     terms of such Section, may issue negotiable bonds of the
     city or of the oounty, as the cesa may be, and levy taxes
     to provide for the interest end sinking funds of any such
     bonds so issued, the authority hereby given for the is-
     suance of suoh bonds end levy end collection of such taxes
     to be exercised in accordance with the provisions of
     Chapter 1 of Title 22 of the Revised Civil Statutes of 1925*"

          Section 4 of Article 1269h, supra, provides;

          “Sec. 4.  That in addition to end exclusive of any
     taxes which may be levied for the interest end sinking
     fund of any bonds issued under the authority of this Act.
     (Art. 1269h) the governing body of any city or the Com-
     missioners' Court of any county, felling within the terms
     hereof, may end is hereby empowered to levy and c,olleot
     8 special tax not to exceed for,any one year five cents on
     each One Hundred Dollars for the purpose of improving, oper-
     ating, maintaining end conducting any Air Port whioh such
     city or county may acquire under the provision of this Act
     (Art. 126911)end to provide all suitable structures, end
     facilities therein. Provided that nothing in this Act
     (Art. 1269h) shell be construed as authorizing any city
     or county to exceed the limits of indebtedness placed upon
     it under the Constitution."

           It will be noted that Section 2 of Article 1269h, supra,
specifically provides for condemning or purchasing either or both,
lands to be used end maintained as provided in Se&ion 1 of the abwe
mentioned statute and in improving end equipping the same for such use,
and that the cormnissioners'Court is authorized to issue negotiable
bonds of the county end levy taxes to provide for the interest end
sinking funds of any such bonds so issued, such authority to be exar-
cised in accordance widththe provisions of Chepter 1, Title 22 of the
Revised Civil Statutes of 1926. We think that this provision of the
statute authorize'sthe county to issue negotiable bonds end to levy
and collect taxes to provide for the interest and sinking funds of
any such bonds so issued for the purpose of securing land end improving
the sama and providing equipment to be used fortha purpose of en air-
port, as provided in Section 1 of said statute es quoted above. It is
~11 established that statutory authorization is essentiel to the
issuance of obligations by .a county in the form or nature of bonds:
and whore porvcrto issue bonds has bean conferred it must be exercised
in the manner prescribed by lam.
Honorable Judson Salch, page 4               O-3866
                       .

           Paragraph Trof'Section 1 authorizes the Ccmmi~ssioners’ Court
to lease any airport that may be aoquired hy the county as provided hy
statute, to any inaorporated city or municipality within said county,
or to the Federal Government, for the purpose of maintaining and oper-
ating an airport. This section of the statute also further provides
that any incorporated city having acquired land for an airport, or an
airport, under the authority of the Act, shall have the right to lease
said land or said airport to the aounty in which said incorporated city
is located.

           It is well established in this State that the Commissioners'
Court.=have limited jurisdiction in that their authority extends only
to matters pertaining to the general welfare of their respective
counties, and that their powers are only those expressly or impliedly
conferred upon them by law, that is, by the Constitution and statutes
of the1State. It is our opinion that the Commissioners' Court has no
authority to lease an airport to any party except those set out in
paragraph C of Section 1, Article 1269h. Therefore, in view of ths
foregoing statutes the above stated question is respectfMly answered
in the negative.

            Trusting that the foregoing fully answer8 your inquiry, we
are


                                          YOUI-S   VW)'   tNly

                                        ATTORNEY GNBRAL          OF TEXAS



                                           Sy s/Ardell Will.iams
                                                Ardell Williams
                                                      Aeeistant

AYI:GO:wc

APPROWD AIJG.15, 1941
 s/Ro.bertE. Kepke
ATTORNEY GI3NEW.LOF T'EXAS   (acting)

Appro-rodOpinion Committee Sy CCC Chairman